DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	2. (Currently Amended) A rotating electric machine, comprising:
	a rotor which is supported so as to be freely rotatable about a rotation axis; and
	a stator including:
		a yoke portion which has an annular shape and is arranged coaxially with the rotor;
		a plurality of teeth which protrude from the yoke portion toward a rotor side and are arranged side-by-side in a circumferential direction; and
		a plurality of coils which are accommodated in slots each formed between adjacent teeth of the plurality of teeth,
	wherein, in a cross-section perpendicular to the rotation axis, straight lines passing through centers of the teeth in the circumferential direction and the rotation axis 
	wherein at least one tooth pitch angle among the tooth pitch angles is smaller as proceeding from the first tooth pitch angle in a clockwise direction and a counterclockwise direction, respectively, and is defined as a second tooth pitch angle,
	wherein, a first coil of the plurality of coils arranged in one of the slots each formed between first adjacent teeth corresponding to the first tooth pitch angle is defined as the first coil, and a second coil of the plurality of coils arranged in another of the slots each formed between second adjacent teeth corresponding to the second tooth pitch angle is defined as the second coil,
	wherein a cross-sectional area of the second coil is cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the first coil in the cross-section perpendicular to the rotation axis,
	wherein each of the plurality of coils has a conductive wire wound around corresponding one of the teeth, and
	wherein a cross-sectional area of the conductive wire of the second coil in the cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the conductive wire of the first coil in the cross-section perpendicular to the rotation axis.

	5. (Currently Amended) A rotating electric machine, comprising:
	a rotor which is supported so as to be freely rotatable about a rotation axis; and
	a stator including:

		a plurality of teeth which protrude from the yoke portion toward a rotor side and are arranged side-by-side in a circumferential direction; and
		a plurality of coils which are accommodated in slots each formed between adjacent teeth of the plurality of teeth,
	wherein, in a cross-section perpendicular to the rotation axis, straight lines passing through centers of the teeth in the circumferential direction and the rotation axis are defined as tooth center axes, angles formed by the tooth center axes of the adjacent teeth among the plurality of teeth are defined as tooth pitch angles, and a maximum tooth pitch angle among the tooth pitch angles is defined as a first tooth pitch angle,
	wherein at least one tooth pitch angle among the tooth pitch angles is smaller as proceeding from the first tooth pitch angle in a clockwise direction and a counterclockwise direction, respectively, and is defined as a second tooth pitch angle,
	wherein, a first coil of the plurality of coils arranged in one of the slots each formed between first adjacent teeth corresponding to the first tooth pitch angle is defined as the first coil, and a second coil of the plurality of coils arranged in another of the slots each formed between second adjacent teeth corresponding to the second tooth pitch angle is defined as the second coil,
	wherein a cross-sectional area of the second coil is cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the first coil in the cross-section perpendicular to the rotation axis,
	wherein the rotor includes a plurality of magnetic poles, and


	7. (Currently Amended) A rotating electric machine, comprising:
	a rotor which is supported so as to be freely rotatable about a rotation axis; and
	a stator including:
		a yoke portion which has an annular shape and is arranged coaxially with the rotor;
		a plurality of teeth which protrude from the yoke portion toward a rotor side and are arranged side-by-side in a circumferential direction; and
		a plurality of coils which are accommodated in slots each formed between adjacent teeth of the plurality of teeth,
	wherein, in a cross-section perpendicular to the rotation axis, straight lines passing through centers of the teeth in the circumferential direction and the rotation axis are defined as tooth center axes, angles formed by the tooth center axes of the adjacent teeth among the plurality of teeth are defined as tooth pitch angles, and a maximum tooth pitch angle among the tooth pitch angles is defined as a first tooth pitch angle,
	wherein at least one tooth pitch angle among the tooth pitch angles is smaller as proceeding from the first tooth pitch angle in a clockwise direction and a counterclockwise direction, respectively, and is defined as a second tooth pitch angle,
the first coil, and a second coil of the plurality of coils arranged in another of the slots each formed between second adjacent teeth corresponding to the second tooth pitch angle is defined as the second coil,
	wherein a cross-sectional area of the second coil is cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the first coil in the cross-section perpendicular to the rotation axis,
	wherein the cooling device includes:
		a first cooling portion configured to cool the first coil; and
		a second cooling portion configured to cool the second coil, and
	wherein cooling performance of the second cooling portion is greater than cooling performance of the first cooling portion.

Reasons for Allowance
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the specific limitation of “wherein a cross-sectional area of the conductive wire of the second coil (1b) in the cross-section perpendicular to the rotation axis is smaller than a cross-sectional area of the conductive wire of the first coil (1a) in the cross-section perpendicular to the rotation axis ([0044])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 3-4, 6 and 8-10 are allowable for depending upon claim 2.

Regarding claim 5, the specific limitation of “wherein, in the cross-section perpendicular to the rotation axis, tooth pitch angles continuous in the clockwise direction or the counterclockwise direction by the number is obtained by dividing the number of the plurality of teeth by a greatest common divisor between the number of the plurality of magnetic poles and the number of the plurality of tooth and subtracting 1 from a quotient of the division are equal to each other ([0050])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11-16 are allowable for depending upon claim 5.

Regarding claim 7, the specific limitation of “a first cooling portion (41) configured to cool the first coil (1a); and a second cooling portion (42) configured to cool the second coil (1b), and wherein cooling performance of the second cooling portion (42) is greater than cooling performance of the first cooling portion (41; [0037])” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 17-21 are allowable for depending upon claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/Examiner, Art Unit 2834